Citation Nr: 0514188	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  01-09 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to direct service connection for the cause of the 
veteran's death, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	William D. Teveri, attorney


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to January 
1970.  He died in March 1999.  The appellant is his widow.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  In an October 2002 decision, the 
Board denied service connection for the cause of the 
veteran's death, to include as due to Agent Orange exposure.  

The appellant appealed the October 2002 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In July 2003, the parties submitted a Joint Motion for 
Remand.  In an August 2003 order, the Court granted the 
parties' motion and vacated and remanded the Board's 
decision.  A January 2004 Board decision granted service 
connection for the cause of the veteran's death on a 
presumptive basis.

The appellant appealed the January 2004 Board decision to the 
Court.  In June 2004, the Secretary of the VA (Secretary) 
submitted a motion to dismiss the appeal for lack of 
jurisdiction, asserting that the claim adjudicated by the 
Board was granted, that the Board decision was not adverse to 
the claimant, and therefore no case or controversy existed.  
In a July 2004 response, the appellant argued that the 
Board's decision was adverse because while it granted service 
connection for the cause of the veteran's death on a 
presumptive basis, it denied service connection on a direct 
basis.  The appellant argued that she would be entitled to an 
earlier effective date if service connection was granted on a 
direct basis (September 1999, the date of her claim), rather 
than a presumptive basis (October 2003, the date of an 
amendment to 38 C.F.R. § 3.309(e)).  The Court denied the 
Secretary's motion to dismiss in a July 2004 order.

In March 2005, the parties submitted a Joint Motion to 
Remand, followed by an Amended Joint Motion to Remand.  The 
parties agreed that the portion of the Board's decision 
granting service connection for the cause of the veteran's 
death on a presumptive basis was not at issue and would not 
be disturbed.  The parties contended that the portion of the 
Board's decision denying entitlement to service connection 
for the cause of the veteran's death on a direct basis should 
be remanded because the Board did not satisfy the duty to 
assist the appellant in the development of her claim.  The 
parties argued that on remand, VA should obtain the veteran's 
terminal medical records and a medical nexus opinion 
regarding the onset of the veteran's chronic lymphocytic 
leukemia (CLL).  

In a March 2005 order, the Court granted the parties' joint 
motion and remanded that part of the Board's decision that 
denied service connection for the cause of the veteran's 
death on a direct basis, for compliance with the instructions 
in the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In light of the Court's March 2005 order, the Board finds 
that the claim on appeal requires additional development and 
assistance.  

Consistent with the Court's March 2005 order, on remand VA 
must satisfy the duty to assist the appellant in the 
development of her claim by obtaining the veteran's terminal 
medical records as well as a medical opinion regarding the 
relationship, if any, between the veteran's cause of death 
and his exposure to Agent Orange.  As noted in the joint 
motion, the VA examiner should be provided with a copy of the 
January 2003 "Veterans and Agent Orange: Update 2002", from 
the Institutes of Medicine of the National Academies of 
Science.

Accordingly, this case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization, the RO should take 
appropriate action to obtain copies of 
the veteran's terminal medical records.

2.  Then, the RO should request that an 
appropriate VA examiner review the 
veteran's claims file, as well as the 
"Veterans and Agent Orange: Update 
2002".  The examiner should address 
whether it is at least as likely as not 
that the veteran's CLL was related to 
exposure to Agent Orange, and whether CLL 
likely had its onset during service.  Any 
opinion expressed must be accompanied by 
a complete rationale.  If the examiner 
finds it impossible to provide the 
requested opinion without resort to pure 
speculation, he or she should so 
indicate.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the appellant's claim.

4.  Then, the RO should readjudicate the 
appellant's claim for direct service 
connection for the cause of the veteran's 
death, to include as due to Agent Orange 
exposure.

If any part of the decision is adverse to 
the appellant, she and her representative 
should be provided a supplemental 
statement of the claim.  A reasonable 
period of time for a response should be 
afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




